ACCEPTED
                                                                                                                                 03-13-00790-CV
                                                                                                                                         8142557
                                                                                                                      THIRD COURT OF APPEALS



                                                   IGJ
                                                                                                                                 AUSTIN, TEXAS
                                                                                                                            12/8/2015 3:21:39 PM
                                                                                                                               JEFFREY D. KYLE
                                                                                                                                          CLERK


                                       I KAR D G 0 L DEN J 0 N ES PC
                                                                                                         FILED IN
                                                                                                  3rd COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
December 8, 2015                                                                                  12/8/2015 3:21:39 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                          Clerk
Via e-flling
Jeffrey D. Kyle
Clerk of the Third Court of Appeals
THIRD COURT OF APPEALS
209 West 14th Street, Room 101
Austin, Texas 78701

         Re:       Cause No. 03-13-00790-CV, Trial Court No. D-1-GN-07-002328; T Mark
                   Anderson, as Co-Executor of the Estate of Ted M Anderson, and Christine
                   Anderson, as Co-Executor of the Estate of Ted M Anderson v. Richard T
                   Archer, David R. Archer, Carol Archer Bugg, John V Archer, Karen
                   Archer Ball, and Sherri Archer, In the Court of Appeals for the Third
                   District of Texas at Austin, Texas

Dear Mr. Kyle:

In response to the Court' s December 3, 2015 letter, please be advised that Laurie Ratliff
will present oral argument for Appellees/Cross-Appellants on January 27, 2016 at 9:00
a.m.

                                                         Very truly yours,


                                                        ~
                                                       Cld'urie Ratliff

 LR/tm

 CC:      Clients
          Scott R. Kidd, via e-mail


 T:\ARCHER 3 2007 TO RT lOU S INTERFERENCE\APPEA L\CORRESPONDENCE\2015-1 2-08 Ltr to Clerk re Oral Argument.doc




400 West 15th St.      I   Suite 975   I   Aus ti n, TX 7870 1   I   T   5 12 472 6695   I   F   5 12 472 3669   I   igjlaw.com